ACCEPTED
                                                                              03-16-00538-CR
                                                                                    13863494
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        11/17/2016 6:06:52 PM
                                                                            JEFFREY D. KYLE
                                                                                       CLERK
                      No. 03-16-00538-CR
                                                FILED IN
______________________________________________________
                                          3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                                                   11/17/2016 6:06:52 PM
                    In The Court of Appeals           JEFFREY D. KYLE
           For   The Third Court of Appeals District        Clerk
                     Austin, Texas
______________________________________________________

                Ramon Rojas Carrillo, Jr.,
                       Appellant,
                           v.
                   The State of Texas,
                        Appellee.
______________________________________________________

 ON APPEAL FROM THE 207th DISTRICT COURT, COMAL
 COUNTY, TEXAS TRIAL COURT CAUSE NO. CR2015-588
______________________________________________________

APPELLANT’S SECOND MOTION TO EXTEND TIME TO
              FILE APPELLANT’S BRIEF
______________________________________________________
                       Amanda Erwin
                  State Bar No. 24042939
             109 East Hopkins Street, Suite 200
                 San Marcos, Texas 78666
                Telephone: (512) 938-1800
                Telecopier: (512) 938-1804
              Amanda@theerwinlawfirm.com
            Counsel for Ramon Rojas Carrillo, Jr.
                Identity of Parties and Counsel

Appellant’s Appellate Counsel:

Amanda Erwin
The Erwin Law Firm, L.L.P.
109 East Hopkins Street, Suite 200
San Marcos, Texas 78666
Telephone: (512) 938-1800
Telecopier: (512) 938-1804
Amanda@theerwinlawfirm.com

Appellee:

Jacqueline Doyer
Comal County District Attorney’s Office
150 N. Seguin Street, Suite 307
New Braunfels, Texas 78130
Telephone: (830) 221-1300
Telecopier: (830) 620-5599
TO THE HONORABLE THIRD COURT OF APPEALS:

     Pursuant to TEX. R. APP. P. 10.5 and 38.6(d), the Appellant, Ramon

Rojas Carrillo, Jr., files this Second Motion to Extend Time to File

Appellant’s Brief.

     The Appellant’s opening brief is currently due on November 18, 2016.

     Counsel for Appellant, Rogelio Alaniz, requests a 30-day extension of

time to file Appellant’s brief, making the brief due on December 18, 2016.

This is the second request for extension of time to file the opening brief.

     Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the

need for the requested extension:

   1)      Counsel for Appellant had a preterm labor delivery on November

        15, 2016, and Counsel’s child is in the NICU at the Hays Seton

        Medical Center.

     Counsel for Appellant seeks this extension of time to be able to prepare

   a cogent and succinct brief to aid this Court in its analysis of the issues

   presented. This request is not sought for delay but so that justice may be

   done,

     All facts recited in this motion are within the personal knowledge of the
counsel signing this motion, therefore no verification is necessary under

Texas Rule of Appellate Procedure 10.2.

                       PRAYER FOR RELIEF

 For the reasons set forth above, Appellant respectfully requests that this

Court grant this Second Motion to Extend Time to File Appellant’s Brief

and extend the deadline for filing the Appellant’s Brief up to December

18, 2016. Appellant requests all other relief to which Appellant may be

entitled.



                          Respectfully Submitted,



                          /s/ Amanda Erwin
                          Amanda Erwin
                          The Erwin Law Firm, L.L.P.
                          109 East Hopkins Street, Suite 200
                          San Marcos, Texas 78666
                          Telephone: (512) 938-1800
                          Telecopier: (512) 938-1804
                          Attorney for Appellant
                          Amanda@theerwinlawfirm.com
                     CERTIFICATE OF SERVICE

     Pursuant to TEX. R. APP. P. 9.5, I certify that of November 17, 2016,
a copy of this motion was electronically served, to the following:

              Jacqueline Doyer
              Comal County District Attorney’s Office
              150 N. Seguin Street, Suite 307
              New Braunfels, Texas 78130
              Telephone: (830) 221-1300
              Telecopier: (830) 620-5599

                            /s/ Amanda Erwin
                            Amanda Erwin